Case 1:19-cr-00014-RGE-HCA Document6 Filed 05/21/19 Page 1of3

RECEIVED

IN THE UNITED STATES DISTRICT COURT MAY 21 2019
FOR THE SOUTHERN DISTRICT OF IOWA CLERK OF DISTRICT cow
SUUTHERN DISTRICT OF IOWA

 

UNITED STATES OF AMERICA, ) Criminal No. 1:19-cr-14

)
7 ) SUPERSEDING INDICTMENT

)

DALTON LEE DUKES, ) T. 18, U.S.C. § 922(g)(1)
) 'T. 18, U.S.C. § 924(e)( L(A)

Defendant. )  T.21, U.S.C. 88 841(a)(1), 841(b)(1)(A),(B)
) T.21, U.S.C. § 846
THE GRAND JURY CHARGES:
COUNT 1

(Conspiracy to Distribute a Controlled Substance)

That from an unknown date, but beginning at least as early as November of 2018 and
continuing up to and including February 15, 2019, in the Southern District of lowa and elsewhere,
the defendant, DALTON LEE DUKES, conspired with other persons, known and unknown to the
Grand Jury, to knowingly and intentionally distribute a controlled substance, namely, 500 grams
or more of a mixture and substance containing a detectable amount of methamphetamine, and 50
grams or more of methamphetamine, a Schedule Ul controlled substance, in violation of Title 21,
United States Code, Section 841(a)(1).

‘This is a violation of Title 21, United States Code, Sections 846, 841(b)(1)(A).

THE GRAND JURY FURTHER CHARGES:

COUNT 2
(Distribute a Controlled Substance)

That on or about November 29, 2018, in the Southern District of lowa, defendant DALTON
LEE DUKES, knowingly and intentionally distributed a controlled substance, namely, five grams
or more of methamphetamine, a Schedule II controlled substance.

This is a violation of Title 21, United States Code, Sections 841(a)(1), 841(b)(1)(B).

1

 
Case 1:19-cr-00014-RGE-HCA Document6 Filed 05/21/19 Page 2 of 3

THE GRAND JURY FURTHER CBRARGES:

COUNT 3
(Distribute a Controlled Substance)

That on or about December 5, 2018, in the Southern District of lowa, defendant DALTON
LEE DUKES, knowingly and intentionally distributed a controlled substance, namely, 5 grams or
more methamphetamine, a Schedule II controlled substance.

This is a violation of Title 21, United States Code, Sections 841(a)(1), 841(b)(1)(B).

THE GRAND JURY FURTHER CHARGES:

COUNT 4
(Distribute a Controlled Substance)

That on or about January 7, 2019, in the Southern District of lowa, defendant DALTON
LEE DUKES, knowingly and intentionally distributed a controlied substance, namely, 5 grams or
more of methamphetamine, a Schedule II controlled substance.

This is a violation of Title 21, United States Code, Sections 841(a)(1), 841(b)CL)(B).

THE GRAND JURY FURTHER CHARGES:

COUNT 5
(Carry a Firearm in Relation to a Drug Trafficking Crime)

On or about February 15, 2019, in the Southern District of lowa, defendant, DALTON
LEE DUKES, did knowingly carry a firearm, namely, a loaded Taurus, Model 709, 9mm semi-
automatic handgun, serial number TJT97010, during and in relation to a drug trafficking crime
for which the defendant may be prosecuted in a court of the United States, that is, Conspiracy to
Distribute a Controlled Substance, in violation of Title 21, United States Code, Section 846 as
charged in Count 1 of this Superseding Indictment.

This is a violation of Title 18, United States Code, Section 924(c)(1)(A).
Case 1:19-cr-00014-RGE-HCA Document6 Filed 05/21/19 Page 3 of 3

THE GRAND JURY FURTHER CHARGES:

COUNT 6
(Possession of a Firearm by a Prohibited Person)

On or about February 15, 2019, in the Southern District of Iowa, the defendant, DALTON
LEE DUKES, in and affecting commerce, knowingly possessed a firearm and ammunition,
namely: a loaded 9mm semi-automatic Taurus handgun, Model 709, serial number TJT97010. At
the time of the offense, the defendant had been convicted of a crime punishable by imprisonment
for a term exceeding one year, and knew of this conviction.

This is a violation of Title 18, United States Code, Sections 922(¢)(1) and 924fa)(2).

THE GRAND JURY FINDS:

Notice of Forfeiture

Upon conviction for the offenses alleged in Count 5 or Count 6 of this Indictment, the
defendant shall forfeit to the United States, pursuant to Title 21, United States Code, Section 853,
Title 18, United States Code, Section 924(d), and Title 28, United States Code, Section 2461(c),
the firearm and ammunition involved in the commission of said offenses, including, but not limited

to, the firearm and ammunition identified in this Superseding Indictment.

A TRUE BILL.

 

“FO REPERSON
Marc Krickbaum ;
ated Spies Som

ce

   

“Richard E, Rothrock
Assistant United States Attorney
